Citation Nr: 0738712	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,492.34.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from May 1980 to 
May 1984.  

For the reasons explained below, this case must be remanded 
for further evidentiary development.  Accordingly, this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

REMAND

By way of a June 1984 rating action, the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas, in 
pertinent part, granted service connection for residuals of 
an acromioclavicular joint dislocation and fracture of the 
left shoulder and awarded a compensable evaluation of 
20 percent, effective from May 1984.  By a May 1986 decision, 
the RO reduced this evaluation to 10 percent, effective from 
August 1986.  This disability remains the veteran's only 
compensable service-connected disorder.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 determination in 
which the RO reduced the veteran's disability compensation 
award to one-half of the 10 percent rate based on his 
incarceration which had begun on November 24, 1992.  As no 
adjustment had ever been made to the veteran's disability 
compensation award as a result of his incarceration, an 
overpayment in the amount of $5,820.34 was created.  In May 
2003, the veteran requested a waiver of recovery of such 
benefits.  

In June 2003, the RO determined that a waiver in the amount 
of $2,328.00 was warranted because in June 1999 VA had 
received notification from the veteran of his incarceration 
but had failed to adjust his disability benefit award 
accordingly.  Following receipt of notification of the June 
2003 determination, the veteran perfected a timely appeal 
with respect to the issue of entitlement to a waiver of 
recovery of the remaining balance of the overpayment (in the 
amount of $3,492.34).  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and if 
the recovery of the indebtedness from the payee who received 
such benefits would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965 (2007).  The phrase "equity and 
good conscience" means the arrival at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements (which are not intended to be 
all-inclusive):  (1)  fault of the debtor, (2)  balancing of 
faults between the debtor and VA, (3)  undue hardship of 
collection on the debtor, (4)  defeat of the purpose of an 
existing benefit to the appellant, (5)  unjust enrichment of 
the appellant, and (6)  whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965(a) (2007).  

On appeal, the veteran contends, among other things, that 
payment of the remaining balance of the overpayment will 
create an undue hardship for him due to other debts, and due 
to the challenges involved in starting a small business as a 
"handyman".  With respect to income and debt information, 
however, a review of the record reveals that the last 
Financial Status Report received from the veteran was in 
August 2003 while he was still incarcerated.  Because current 
income and debt information is required to consider the undue 
hardship element, a remand is required.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The veteran should be requested to 
submit a VA Form 5655, Financial Status 
Report.  

2.  Following the receipt of this completed 
form from the veteran, the AOJ should 
readjudicate the waiver of overpayment 
claim. As part of this readjudication, 
consideration should be given to whether at 
least May 19, 1999, should be the effective 
date for the grant of waiver as this is the 
date of receipt stamped on the notice of 
incarceration sent by the veteran.  If any 
benefit sought on appeal is not granted to 
the extent sought by the veteran, both he 
and his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to reply 
thereto.  Thereafter, the case should be 
returned to the Board.  

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


